                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

 VOCALIFE LLC,                                    §
                                                  §
               Plaintiff,                         §
                                                  §
 v.                                               §   CIVIL ACTION NO. 2:19-CV-00123-JRG
                                                  §
 AMAZON.COM, INC., AMAZON.COM,                    §
 LLC,                                             §
                                                  §
               Defendants.                        §

                            MEMORANDUM OPINION AND ORDER

       Before the Court is Defendants Amazon.com, Inc. and Amazon.com, LLC’s (collectively,

“Amazon”) Motion to Transfer Venue to the Northern District of California Pursuant to 28 U.S.C.

§ 1404(a) (the “Motion”). (Dkt. No. 23.) Since the Motion and subsequent briefing does not clearly

show that the Northern District of California is clearly more convenient than the Eastern District

of Texas, the Court is of the opinion that the Motion should be DENIED.

I.     BACKGROUND

       A. The Invention and Its Inventors

       In the late 2000’s, Dr. Qi Li and Dr. Manli Zhu worked together at Li Creative

Technologies Inc. (“Li Creative”) to develop circular microphone arrays. This work resulted in the

issuance of U.S. Patent No. 8,861,756 (the “’756 Patent”) and its subsequent reissuance — U.S.

Patent No. RE47,049 (the “’049 Patent” or the “Asserted Patent”) to Li Creative. (Dkt. No. 1 at ¶¶

16–17, 20.) The commercial embodiment of this work is the CrispMic II, which is a “[f]ar-field

microphone array with dynamic beam forming sound source localization, sound tracking, and

noise reduction” which is for use with “smart speakers, robotic devices, smart appliances, and

other IoT [Internet of Things] platforms that require far-field voice capture, speech recognition,
and voice control.” (Dkt. No. 23-11.) Li Creative is located in New Jersey, where Dr. Li resides.

(Dkt. No. 31-1 at ¶ 5.)

        B. Vocalife

        Plaintiff Vocalife LLC (“Vocalife”) acquired the Asserted Patent from Li Creative in

December 2018. (Dkt. No. 31-1 at ¶ 5.) Vocalife is a Texas limited liability company which

maintains its principal place of business at 7300 Lone Star Drive, C200, Plano, Texas 75024. (Dkt.

No. 31-1 at ¶¶ 3, 6.) From its Plano office Vocalife, conducts business related to the CrispMic II,

and the Plano office often works in conjunction with Vocalife’s office in New Jersey related to the

CrispMic II. Two Vocalife employees work in the Texas office conducting research and

development activities as well as marketing and sales of the Crisp Mic II. (Id. at ¶¶ 14–15.) Dr. Li

serves as Vocalife’s president and regularly visits the Plano office on at least a monthly basis. (Id.

at ¶¶ 1, 6.)

        C. The Instant Lawsuit

        Vocalife filed a complaint against Amazon on April 16, 2019 (the “Complaint”) asserting

that certain Amazon products (the “Accused Products”) infringe the ’049 Patent. (Dkt. No. 1.)

These accused products include virtual assistant smart speakers utilizing Amazon “Alexa”

technology. (Id. at ¶ 25.) Amazon is organized under the laws of the State of Delaware and is

headquartered at 410 Terry Avenue North, Seattle, Washington 989109-5210. (Id. at ¶¶ 2–3.)

        In the Complaint, Vocalife alleged that on or about October 17, 2011 Dr. Li traveled to the

A2Z Development Center, Inc. d/b/a Lab 126 (“Lab 126”), which is the hardware design arm of

Amazon, to perform a confidential demonstration of Li Creative’s circular microphone array. (Dkt.

No. 1 at ¶¶ 22, 23.) Lab 126, along with evidence relating to the design, development, and

functionality of the Accused Products, is located in Sunnyvale, California, in the Northern District




                                                  2
of California. (Dkt. No. 23-4 at ¶ 2.) Following that meeting and despite the confidential

demonstration, Amazon ceased to communicate with Dr. Li concerning the microphone

technology. (Dkt. No. 1 at ¶ 24.) Vocalife now contends that Amazon is infringing on the Asserted

Patent by making, using, selling, and offering to sell microphone array systems technology and

associated software.

       Amazon contends that the Eastern District of Texas is an inconvenient location for the

instant lawsuit and that the Northern District of California would be more convenient to the parties

and their witnesses. (Dkt. No. 23 at 1.) Accordingly, Amazon asks this Court to “transfer this

action to the United States District Court for the Northern District of California.” (Id.)

II.    LEGAL STANDARD

       If venue in the district in which the case is originally filed is proper, the court may

nonetheless transfer a case based on “the convenience of parties and witnesses” to “any other

district or division where it might have been brought or to any district or division to which all

parties have consented.” 28 U.S.C. § 1404(a). The threshold inquiry when analyzing eligibility

for § 1404(a) transfer is “whether the judicial district to which transfer is sought would have been

a district in which the claim could have been filed.” In re Volkswagen AG, 371 F.3d 201, 203 (5th

Cir. 2004) [hereinafter Volkswagen I]. As such, to prove that transfer is proper, the movant must

establish that, as of the time of filing, each party “would have been amenable to process in . . . the

transferee court” and that “venue as to all [parties] would have been proper [there].” See Liaw Su

Teng v. Skaarup Shipping Corp., 743 F.2d 1140, 1148 (5th Cir. 1984), overruled on other grounds

by In re Air Crash Disaster Near New Orleans, 821 F.2d 1147 (5th Cir. 1987); accord Hoffman v.

Blaski, 363 U.S. 335, 342–44 (1960).




                                                  3
       Once this initial threshold has been met, courts determine whether the case should be

transferred by analyzing various public and private factors. See Humble Oil & Ref. Co. v. Bell

Marine Serv., Inc., 321 F.2d 53, 56 (5th Cir. 1963); accord In re Nintendo Co., Ltd., 589 F.3d

1194, 1198 (Fed. Cir. 2009). The private factors are: (1) the relative ease of access to sources of

proof; (2) the availability of compulsory process to secure the attendance of witnesses; (3) the cost

of attendance for willing witnesses; and (4) all other practical problems that make trial of a case

easy, expeditious, and inexpensive. Volkswagen I, 371 F.3d at 203 (citing Piper Aircraft Co. v.

Reyno, 454 U.S. 235, 241 n.6 (1981)). The public factors are: (1) the administrative difficulties

flowing from court congestion; (2) the local interest in having localized interests decided at home;

(3) the familiarity of the forum with the law that will govern the case; and (4) the avoidance of

unnecessary problems of conflict of laws or in the application of foreign law. Id. These factors are

to be decided based on “the situation which existed when suit was instituted.” Hoffman, 363 U.S.

at 343. Though the private and public factors apply to most transfer cases, “they are not necessarily

exhaustive or exclusive,” and no single factor is dispositive. In re Volkswagen of Am., Inc., 545

F.3d 304, 314–15 (5th Cir. 2008) [hereinafter Volkswagen II].

       To prevail on a motion to transfer under § 1404(a), the movant must show that transfer is

“clearly more convenient” than the venue chosen by the plaintiff. Id. at 315; accord In re Apple

Inc., 456 F. App’x 907, 909 (Fed. Cir. 2012) (holding that a movant must “meet its burden of

demonstrating [] that the transferee venue is ‘clearly more convenient.’”) (internal citation

omitted). Absent such a showing, plaintiff’s choice of venue is to be respected. Volkswagen II,

545 F.3d at 315. When deciding a motion to transfer under § 1404(a), the court may consider

undisputed facts outside of the pleadings such as affidavits or declarations, but it must draw all

reasonable inferences and resolve factual conflicts in favor of the non-moving party. See Sleepy




                                                 4
Lagoon, Ltd., v. Tower Grp., Inc., 809 F. Supp. 2d 1300, 1306 (N.D. Okla. 2011); see also Cooper

v. Farmers New Century Ins. Co., 593 F. Supp. 2d 14, 18–19 (D.D.C. 2008).

III.   DISCUSSION

       A. This Action Could Have Been Filed in the Northern District of California.

       An action can only be transferred under 28 U.S.C. § 1404(a) if the action could have

originally been brought in the proposed transferee court. Volkswagen I, 371 F.3d at 203. Thus, as

a threshold matter, it must be determined whether Vocalife could have initiated this suit in the

Northern District of California. “Any civil action for patent infringement may be brought in the

judicial district where . . . the defendant has . . . a regular and established place of business.” 28

U.S.C. § 1400(b). Amazon has design and development facilities for the Accused Products in the

Northern District of California. (Dkt. No. 23 at 7.) Therefore, the Court finds that the threshold

requirement for transfer under § 1404(a) has been satisfied.

       B. The Private and Public Interest Factors do not Weigh in Favor of Transfer.

               1.      Private Transfer Factors

                       a)      Relative Ease of Access to Sources of Proof
       When considering the relative ease of access to sources of proof, a court looks to where

documentary evidence, such as documents and physical evidence, are stored. Volkswagen II, 545

F.3d at 316. Despite technological advances in transportation of electronic documents, physical

accessibility to sources of proof continues to be a private interest factor to be considered. See

Volkswagen II, 545 F.3d at 316. For this factor to weigh in favor of transfer, Amazon must show

that transfer to the Northern District of California will result in more convenient access to sources

of proof. See Diem LLC v. BigCommerce, Inc., No. 6:17-cv-186, 2017 WL 6729907, at *2 (E.D.

Tex. Dec. 28, 2017).




                                                  5
        Amazon argues that the Northern District of California is more convenient because Lab

126 is located in Northern California and any document or witness relevant to this action not

located within the Northern District of California is located in nearby Seattle. (Dkt. No. 23 at 7.)

Amazon further contends that it has no relevant technical or financial documents located in this

District. (Id.)

        On the other hand, Vocalife argues that the Northern District of California is not clearly

more convenient than this District because regardless of whether transfer occurs, Amazon will

have to transport documents from Seattle. (Dkt. No. 31 at 9.) Furthermore, Vocalife points out that

all of its documents are kept in this District, not in New Jersey as Amazon contends, and not in

California. (Id. at 10.)

        While it is clear that the parties disagree as to what quantum of evidence Vocalife maintains

in this District, this Court must resolve all factual discrepancies in favor of the non-movant,

Vocalife. See Sleepy Lagoon, Ltd., 809 F. Supp. 2d at 1306. Thus, the Court finds for this analysis

that all of Vocalife’s documents supporting this action are located in this District. While Amazon

would have this Court neutralize Vocalife’s contribution to this factor, Amazon has not shown that

Vocalife moved its documents to this District for the specific purpose of manipulating venue. In

fact, Dr. Li has stated that Vocalife conducts business related to the research, development, and

sale of the CrispMic II from its office in this District. (Dkt. No. 31-1 at ¶ 10.) Vocalife may have

opened the Plano office to assist with litigation, but without more such conduct is not sufficient to

find that documents were transferred for the sole purpose of venue manipulation.

        Additionally, by Amazon’s own admission, much of Amazon’s evidence is located in

Seattle, not the Northern District of California, so whether this case is tried in this District or in

California, Amazon’s sources of proof must be transported. It is not entirely clear that moving




                                                  6
(largely electronic) documents from Seattle to San Francisco is more convenient than moving

documents from Seattle to this District. See PersonalWeb Technologies v. NEC Corp. of Am., Inc.,

No. 6:11-cv-655, 2013 WL 9600333, at *14 (E.D. Tex. Mar. 21, 2013) (“Amazon’s documents

are located in Seattle, so Amazon will have to transport them regardless of whether the case is tried

in Tyler or San Francisco. The Court is skeptical of the true ‘convenience increase’ by only having

to transport documents to San Francisco.”) Considering that Vocalife’s documents are located in

this District and the minor “convenience increase” to Amazon, the Court finds that this factor

weighs slightly against transfer.

                       b)      The Availability of a Compulsory Process to Secure the
                               Attendance of Witnesses
       The second private factor instructs the Court to consider the availability of compulsory

process to secure the attendance of witnesses, particularly non-party witnesses whose attendance

may need to be secured by court order. In re Volkswagen II, 545 F.3d at 216. The Court gives more

weight to those specifically identified witnesses and affords less weight to vague assertions that

witnesses are likely located in a particular forum. See Novelpoint Learning v. Leapfrog Enter., No.

6:10-cv-229, 2010 WL 5068146, at *6 (E.D. Tex. Dec. 6, 2010).

       Amazon argues that this factor favors transfer because more third-party witnesses reside

within the Northern District of California. (Dkt. No. 23 at 8.) Specifically, the persons who were

present at the alleged Lab 126 meeting, namely Matt Holland and Jerry Wu, reside in the San

Francisco Bay area. (Id. at 9.) Additionally, Amazon contends that an author of important prior

art—Mr. Wei Li—resides in Northern California and Amazon intends to use this witness to support

an inequitable conduct defense and counterclaim. (Id.)

       Vocalife has advised the Court that both Dr. Zhu and Wei Li are willing to travel to this

District for this case, which negates the relevance of the availability of compulsory process. (Dkt.



                                                 7
No. 31 at 10.) Vocalife also contends that Amazon has failed to meet its burden on this factor

because it has not provided details about the potential testimony from former Lab 126 employees,

as such, these witnesses should not be afforded any weight. (Id. at 11.) Finally, Vocalife identifies

Dr. John Hansen, who has knowledge about the development of the inventions disclosed in the

Asserted Patent and is located in Plano, Texas. (Id.) Taken together, Vocalife argues this factor

weighs against transfer. Amazon replies that Vocalife specifically identified its Lab 126 employees

in its Complaint, thus, Vocalife plainly would consider their testimony to be important. (Dkt. No.

39 at 3.) Further, Amazon points out that Vocalife fails to identify any relevant information that

Dr. Hansen will contribute that cannot also be obtained from Dr. Li. (Id.)

       Under these circumstances, this factor is neutral. Amazon identified three non-party

witnesses—Matt Holland, Jerry Wu, and Wei Li—who live in Northern California. However,

Amazon failed to provide details about the importance of Jerry Wu or Matt Holland’s testimony.

As a result, the Court affords little weight to this potential testimony. See Adaptix, Inc. v. Cellco

Partnerhsip, No. 6:15-cv-45, Dkt. No. 32 at 7 (E.D. Tex. Aug. 12, 2015) (finding that litigants

should not only identify potential witnesses but should also identify the relevance and materiality

of the information such witnesses would provide). Amazon did identify Mr. Wei Li along with the

substance and importance of his expected testimony. However, Amazon does not aver that Mr. Li

is an unwilling third-party witness such that the compulsory process may be necessary. In fact,

Vocalife represented to this Court that Mr. Li is willing to travel for this District. Accordingly, the

fact that Mr. Li is not subject to compulsory process does not favor transfer. See EON Corp. IP

Holdings, LLC v. Asustek Computer Int’l & Asustek Computer Inc., No. 6:12-cv-941, 2014 WL

11619167, at *3 (E.D. Tex. Mar. 28, 2014), adopted sub nom. EON Corp. IP Holdings, LLC v.

Asustek Computer Int’l, No. 6:12-cv-941, 2014 WL 12639944 (E.D. Tex. June 3, 2014), and




                                                  8
adopted sub nom. EON Corp. IP Holdings, LLC v. Asustek Computer Int’l, No. 6:12-cv-944, 2015

WL 11197826 (E.D. Tex. Jan. 26, 2015).

        Likewise, Vocalife’s identification of Dr. John Hansen does not weigh against transfer.

Vocalife states that Dr. Hansen is familiar with the inventions disclosed in the Asserted Patent but

fails to state the importance of his testimony or provide a good faith basis that Vocalife intends to

call him. See Tinnus Enterprises, LLC v. Telebrands Corp., No. 6:17-cv-00170-RWS, 2018 WL

1242050, at *4 (E.D. Tex. Mar. 9, 2018) (“[T]he parties have listed witnesses in and around each

forum without stating the importance of their testimony or providing a good faith basis that they

intend to call them at trial . . . Thus, the Court has difficulty placing stock into the attorney

assertions in the briefing . . .”) Accordingly, the Court finds that this factor is neutral.

                        c)      Cost of Attendance for Willing Witnesses
        In analyzing this factor, all parties and witnesses must be considered. Volkswagen I, 371

F.3d at 204. “The convenience of the witnesses is probably the single most important factor in a

transfer analysis.” In re Genentech, Inc., 566 F.3d 1338, 1343 (Fed. Cir. 2009) (quoting Neil Bros.

Ltd. v. World Wide Lines, Inc., 425 F. Supp. 2d 325, 329 (E.D.N.Y. 2006). “When the distance

between an existing venue for trial of a matter and a proposed venue under § 1404(a) is more than

100 miles, the factor of inconvenience to witnesses increases in direct relationship to the additional

distance to be traveled.” Id. at 1343 (citing Volkswagen II, 545 F.3d at 317).

        Amazon argues that the convenience and cost of attending trial for party witnesses favors

transfer. (Dkt. No. 23 at 9.) Specifically, Amazon identifies Phil Hilmes and Aleksander Pance,

Lab 126 employees, as Amazon witnesses familiar with the accused features of the Accused

Products who reside in Northern California. (Dkt. No. 39 at 4.) Furthermore, Amazon states that

there are no Amazon personnel who were involved in the design and development of the audio

processing for the “Alexa” devices in the Eastern District of Texas. (Dkt. 23-4 at ¶ 4.) Amazon


                                                   9
also argues that any Amazon witnesses not located in Northern California, are located in Seattle,

and travel from Seattle to San Francisco would be far more convenient than travel from Seattle to

this District. (Dkt. No. 23 at 10.) Along those same lines, Amazon states that transfer would not

add a significant additional burden on Vocalife’s witnesses traveling from New Jersey and New

York as either the Northern District of California or this District would require approximately six

hours of flight time from New Jersey or New York. (Id.)

       Vocalife argues that five of its key witnesses either reside in this District or have stated

their willingness to travel to this District. (Dkt. No. 31 at 12.) Additionally, Vocalife argues that

Amazon employs many people in Texas who may have relevant information regarding the

Accused Products. (Id.) Finally, Vocalife points out that lodging and meals are likely to be

significantly less expensive in this District than in Northern California. (Id.) Amazon replies that

the witnesses located in this District identified by Vocalife should be afforded little weight because

they are either experts or lack relevant information. (Dkt. No. 39 at 4.)

       The Court affords most weight to those witnesses who are specifically named. Amazon has

specifically named two witnesses located in the Northern District of California and described their

relevance. Likewise, Vocalife has identified two witness located in this District and described their

relevance. Vocalife has also identified two witnesses, one of which lives in New Jersey and the

other in New York. By Amazon’s own admission, the New Jersey and New York witnesses can

more easily travel to Marshall than the Northern District of California, though the difference is not

huge. (See Dkt. No. 23 at 10.) Furthermore, many of the witnesses Amazon avers to are not located

in the Northern District of California but in Seattle, making travel inevitable regardless of transfer.

Finally, while air travel may be cheaper to the Northern District of California, that is but one factor

for the Court to consider. The Court may also consider the costs for lodging and meals, which will




                                                  10
likely be significantly less expensive in East Texas than in the Northern District of California. See

Realtime Adaptive Streaming LLC v. Amazon.com, Inc., No. 6:17-cv-00549-JRG, 2018 WL

4444097, at *6 (E.D. Tex. Sept. 5, 2018) (“[T]he Court notes airfare is only one factor in the cost

of attendance: lodging and meals are likely to be significantly less expensive in Tyler than in

Seattle.”) Accordingly, considering the greater number of Amazon witnesses in the Northern

District of California 1 against the extra distance required for Vocalife witnesses and the overall

additional expense of trial in Northern California, the Court finds that this factor is neutral.

                           d)       Other Practical Problems
         Practical problems include those that are rationally based on judicial economy. Particularly,

the existence of duplicative suits involving the same or similar issues may create practical

difficulties that will weigh heavily in favor or against transfer. Eolas Techs., Inc. v. Adobe Sys.,

Inc., No. 6:09-cv-446, 2010 WL 3835762, at *6 (E.D. Tex. Sept. 28, 2010), aff’d In re Google,

Inc., 412 F. App’x. 295 (Fed. Cir. 2011). Since the parties have not presented arguments on this

factor, the Court finds that this factor is neutral.

                  2.       Public Transfer Factors

         The parties agree that the public interest factors are neutral, aside from the administrative

difficulties flowing from court congestion and local interest considerations.

                           a)       Administrative Difficulties Flowing from Court Congestion
         There is no dispute that this District’s time to trial is shorter than the Northern District of

California’s time to trial. (Dkt. No. 23 at 13); (Dkt. No. 31 at 13.) Accordingly, the Court finds

that this factor weighs against transfer.




1
  While Amazon has only identified a few witnesses in the Northern District of California, it is not lost on the Court
that many of Amazon’s witnesses will likely come from that part of the country. However, as stated above, the Court
gives more weight to those witnesses specifically identified.


                                                         11
                        b)      Local Interest in Having Localized Interests Decided at
                                Home
        The Fifth Circuit has explained that “[j]ury duty is a burden that ought not to be imposed

upon the people of community which has no relation to the litigation.” In re Volkswagen I, 371

F.3d at 206. Local interests that “could apply virtually to any judicial district or division in the

United States” are disregarded in favor of particularized local interests. In re Volkswagen II, 545

F.3d at 318.

        Amazon argues that the Accused Products were created in the Northern District of

California and as a result, that district has an interest in adjudicating a dispute regarding such

technology. (Dkt. No. 23 at 12.) Furthermore, Amazon employs over 8,000 people in Northern

California. Finally, Amazon argues that Vocalife’s allegations concerning the Lab 126 meeting

directly tie this action to Northern California. (Id.)

        Vocalife argues that this District has a local interest in this dispute because Vocalife is a

Texas entity with its main office, all of its books and records, commercial products, and at least

two employees located in this District. (Dkt. No. 31 at 13.) Additionally, Amazon maintains

multiple tech hubs, fulfillment and distribution centers, and Amazon Lockers in Texas and in this

District. (Id.) Vocalife contends that its presence coupled with Amazon’s presence in this District

weighs against transfer.

        Amazon replies that Amazon’s presence in this District is irrelevant because it has

fulfillment centers and lockers throughout Texas and the country. (Dkt. 39 at 5.) Furthermore,

Vocalife’s presence in this District should not be afforded any weight because Vocalife’s presence

is ephemeral. (Id. at 4.)




                                                  12
        Vocalife sur-replies that Amazon has no evidence to support its allegations that Vocalife’s

presence is ephemeral. (Dkt. No. 42 at 5.) Additionally, Amazon’s argument that its presence in

this District is irrelevant has already been rejected by this Court. (Id.)

        There is no dispute that the Northern District of California has a local interest in this dispute

because Amazon’s Lab 126, which developed the Accused Products, is located there. Similarly,

there can be no dispute that Vocalife, a Texas entity located in this District, has similar local

interests in this community. As to Amazon’s contention that Vocalife’s presence in this District is

ephemeral, the Court disagrees. The Federal Circuit has concluded that an entity that does not have

(1) employees in the transferor forum; (2) principals that reside in the transferor forum; or (3)

research and development-type activities in the transferor forum is an ephemeral entity. Novelpoint

Learning, No. 6:10-cv-229, 2010 WL 5068146, at *4 (citing In re Zimmer Holdings, 609 F.3d

1378, 1381 (Fed. Cir. 2009)). Here, Vocalife has employees in this District and those employees

are engaged in research and development activities on the CrispMic II, the commercialized product

of the Asserted Patent. Therefore, the Court must afford weight to Vocalife’s presence in this

District.

        Furthermore, this Court has previously rejected Amazon’s argument that its presence in

this District does not give rise to a local interest. Amazon does not dispute that it has facilities in

this District and avails itself of the laws and protections provided by this District. See Realtime

Adaptive Streaming LLC, 2018 WL 4444097, at *8.

        Accordingly, considering the locations of both Parties, the Court finds that the Eastern

District of Texas has at least as great a localized and proportional interest as the Northern District

of California and that this factor is neutral.




                                                   13
IV.     CONCLUSION
   .
        Having analyzed the factors, the Court finds that Amazon has failed to meet its significant

burden to show that the Northern District of California is clearly more convenient than the Eastern

District of Texas. Therefore, Amazon’s Motion to Transfer Venue to the Northern District of

California Pursuant to 28 U.S.C. § 1404(a) (Dkt. No. 23) is hereby DENIED. It is further

ORDERED that Amazon’s Unopposed Motion for Hearing on the Motion (Dkt. No. 46) is

DENIED-AS-MOOT.

       So ORDERED and SIGNED this 27th day of November, 2019.




                                                         ____________________________________
                                                         RODNEY GILSTRAP
                                                         UNITED STATES DISTRICT JUDGE




                                                14
